Case: 3:19-cv-00303-WHR-MRM Doc #: 21 Filed: 04/09/21 Page: 1 of 1 PAGEID #: 208



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

 DION BLACK,

                        Petitioner,                          Case No. 3: 19-cv-303

 - vs -                                                      District Judge Walter H. Rice
                                                             Magistrate Judge Michael R. Merz
 WARDEN, London Correctional
 Institution,

                           Respondent.


                                  RECOMMITTAL ORDER


          Thi s case is before the Court on Petitioner's Objections (ECF No. 20) to the Magistrate

 Judge' s Report and Recommendations (ECF No. 19).

          The District Judge has preliminarily considered the Objections and believes they will be

 more appropriately resolved after further analysis by the Magistrate Judge. Accordingly,

 pursuant to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with

 instructions to file a supplemental report analyzing the Objections and making recommendations

 based on that analysis.

 April _j_, 2021.


                                                                Walter H. Rice
                                                          United States District Judge
